Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 1 of 8




 EXHIBIT 9
Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 2 of 8
Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 3 of 8
Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 4 of 8
Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 5 of 8
          Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 6 of 8



The Permanent Mission
of the Kingdom of Morocco             [emblem]                           [bilngual text in Arabic]
to the United Nations

                                                                      New York, October 10th 2018

[handwritten:] No. 226/18



Mr. Chief of Protocol,


               I am pleased to attach hereto the verbal note sent by the Ministry of Foreign Affairs
and International Cooperation in Rabat on the change of diplomatic title of Mr. Jamal Benomar within
this Mission, from “Special Advisor” to “Minister Plenipotentiary”.


        I would be therefore grateful if for this purpose you could provide him with the diplomatic
privileges and immunities pertaining to his rank of “Minister Plenipotentiary”.

       Please accept, Mr. Director of Protocol, the expression of my highest consideration.




                                                      [signature]
                                                   Omar HILALE
                                         Ambassador, Permanent Representative




Mr. Peter Van Laere
Chief of Protocol
at the United Nations
Salle S-0201
New York, NY 10017
           Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 7 of 8



Kingdom of Morocco            [emblem]                              [bilingual text in Arabic]
Ministry of Foreign Affairs
And International Cooperation

Protocol Directorate
                                             2018 October 05


                                                                             [stamp:] [illegible] 6587


The Ministry of Foreign Affairs and International Cooperation presents its compliments to the
Embassy of the United States of America in Rabat, and has the honor of informing it of what follows:

This verbal note confirms the appointment of Mr. Jamal BENOMAR to the post of Minister
Plenipotentiary at the Permanent Mission of the Kingdom of Morocco to the United Nations in New
York, updating the previous communications on this topic regarding its mission since 1 November
2017.

Mr. BENOMAR’s full-time diplomatic duties include advising the head of the mission on political
issues relating to the UN, as well as on regional and international conflicts. The expected duration of
his tour of duty is five years, in principle.

The Ministry of Foreign Affairs and International Cooperation respectfully requests the relevant US
authorities to fully grant to Mr. BENOMAR, Minister Plenipotentiary, the diplomatic facilitations,
privileges and immunities corresponding to his rank, therein including the issuing of suitable
diplomatic identification documents.

The Ministry of Foreign Affairs and International Cooperation takes this opportunity to renew to the
Embassy of the United States of America in Rabat the assurances of it highest consideration. [initials]


                                                                   Done in Rabat on October 5th 2018


         [stamp:] The official seal of the Minister for Foreign Affairs and International Cooperation
                                                                                Kingdom of Morocco

EMBASSY OF THE UNITED STATES OF AMERICA
Rabat
Case 7:18-cv-06615-CS Document 40-9 Filed 11/01/18 Page 8 of 8
